Order entered November 25, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01330-CV

                            IN RE BILLY JOE CAMPBELL, Relator

                  Original Proceeding from the 416th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 416-81619-2012

                                              ORDER
                           Before Justices Bridges, Osborne, and Carlyle

       Before the Court is relator’s October 30, 2019 petition for writ of mandamus. We request

that the real party in interest and respondent file their responses, if any, to the petition for writ of

mandamus by December 3, 2019.


                                                         /s/   DAVID L. BRIDGES
                                                               JUSTICE